Citation Nr: 1634275	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  14-28 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

4. Entitlement to service connection for a skin condition, to include seborrheic dermatitis.  


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney at Law



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1972.  He had subsequent service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2012 and September 2012 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The July 2012 rating decision denied the Veteran's claims of entitlement to service connection for anxiety disorder claimed as PTSD and seborrheic dermatitis claimed as a skin rash.  The Veteran filed a notice of disagreement in August 2012, a Statement of the Case was issued in August 2014, and a timely VA Form 9 Appeal was received from the Veteran in August 2014.  The RO only certified the issues of service connection for bilateral hearing loss and tinnitus.  However, on the August 2014 Form 9 Appeal, the Veteran checked box 9A indicating that he wanted to appeal all the issues listed on the Statement of the Case.  Thus the Board finds that the issues of service connection for a psychiatric disorder and skin disorder remain in appellate status.  See Evans v. Shinseki, 24 Vet. App. 292, 298 (2011) (holding that "if a claimant uses a VA Form 9 and checks box 9A . . . then all issues listed on the [Statement of the Case] are on appeal to the Board and it has waived its ability to dismiss any of those issues under 38 U.S.C. § 7105(d)(5)."  

Further, as indicated above, the issues of service connection for a psychiatric disorder and a skin disorder were previously developed as claims of service connection for anxiety disorder claimed as PTSD and seborrheic dermatitis claimed as a skin rash.  However, the United States Court of Appeals for Veteran Claims (Court) has held that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, these issues have been broadened and recharacterized as reflected on the title page.

Lastly, the RO in a rating decision in July 2014 denied the Veteran claims of service connection for peripheral neuropathy of the upper and lower extremities. The Veteran was notified of this determination on August 1, 2014.  A formal Notice of Disagreement was received in September 2014, November 2014 and March 2015.  In a letter in March 2016 the RO informed the Veteran's Senator that the Veteran requested to have a Decision Review Officer (DRO) assigned to handle his case and if the DRO finds an error was made in the original VA rating decision, the DRO will order a new decision.  If the DRO determines no error was made, VA will prepare a Statement of the Case outlining the applicable laws and VA regulations used to support the findings.  The RO advised the Senator that appeals are processed in date of receipt order and based on the Veteran's Notice of Disagreement dated in September 2014 there are about 10,004 cases at the same appellate stage with an equal or earlier date.  Thus at this juncture as the Agency of Original Jurisdiction is taking/or will be taking action in accordance with the provisions of 38 C.F.R. §§ 19.26(a), 19.29, and 19.30, it would be premature to remand the claim for issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of service connection for a psychiatric disorder and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to his service

2. The evidence is at least in relative equipoise as to whether the Veteran's tinnitus is causally or etiologically related to his military service or is secondary to his bilateral hearing loss.  

CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015). 

2. Tinnitus was incurred in service or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for bilateral hearing loss and tinnitus, the only matters being decided herein, VA's duties to notify and assist are deemed fully satisfied.  There is no prejudice to the Veteran in proceeding to decide these issues.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Considering the claims for service connection for bilateral hearing loss and tinnitus, in light of the record and the governing legal authority, the Board finds that the evidence is at the very least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  First, the Veteran has diagnoses of tinnitus and bilateral sensorineural hearing loss.  See September 2012 VA audiological examination.  He is shown to meet the threshold requirements for hearing loss under 38 C.F.R. § 3.385.  Puretone thresholds, in decibels, at 4000 Hertz were 45 (right ear) and 50 (left ear).  Id.

Second, the evidence of record indicates in-service noise exposure.  The Veteran's personnel records show that from November 1969 to February 1970 he served in the Republic of Vietnam as an installation patrolman and security guard.  On the September 2012 VA examination the Veteran indicated that even though he had hearing protection when exposed to noise during and after service, he still incurred acoustic trauma from exposure to jets and generators during service as well as from his post-service occupational and recreational noise exposure.  Under 38 U.S.C.A. § 1154(a), due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record and all the medical and lay evidence.  

Third, while on VA examination in September 2012 the examiner reported that the Veteran had gradual bilateral hearing loss and was unable to determine the onset of his recurrent tinnitus, the Veteran stated in his claim received in February 2011 that his hearing loss and tinnitus both began in 1971 during his period of active service.  The Board finds that the Veteran's contentions are competent, credible, and probative of the presence of in-service noise exposure, diminished hearing, and tinnitus during service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Fourth, there is a favorable private opinion of record relating the Veteran's bilateral hearing loss to service.  In March 2013 an otolaryngologist opined that the Veteran's sensorineural hearing loss was directly related to his noise exposure during service.  Private opinions in July 2013 and May 2015 are consistent with the March 2013 opinion.  

There also is an unfavorable September 2012 VA opinion of record. That examiner referenced an Institute of Medicine's Report on noise exposure in the military that concluded that there is no scientific support for delayed onset noise-induced hearing loss.  Thus, as the Veteran's in-service audiograms were normal, his hearing loss was found to be less likely as not caused by or a result of in-service noise exposure.  

To the extent that VA examiner's opinion is based on literature that does not support delayed onset of noise-induced hearing loss, the evidence is at the very least in equipoise as the Veteran through his statements contends that symptoms associated with his hearing loss began during his service and private examiners have associated his hearing loss with the in-service acoustic trauma.  As for the examiner's rationale that the Veteran had normal hearing during service, the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  If the record shows evidence of in-service acoustic trauma and in-service audiometric results indicate an upward shift in tested thresholds, and if post-service audiometric testing results meet the requirements of 38 C.F.R. § 3.385, it must be determined whether there is a medically sound basis to attribute the post-service findings to in-service injury, or whether they are more properly attributable to intercurrent causes.  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  In the instant case, there indeed was an upward shift in tested thresholds between the Veteran's August 1967 enlistment examination and January 1972 separation examination.  To the extent that the examiner did not address this shift the unfavorable opinion is inadequate regarding the etiology of the Veteran's bilateral hearing loss and is of minimum probative value.  

The evidence discussed above shows that the Veteran has bilateral sensorineural hearing loss that may also be due to his post-service noise exposure.  However, no effort has been made to distinguish the effects of the nonservice-connected disorder from those of the service-connected disorder.  The reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Thus for the reasons discussed above the evidence is at least in equipoise on the question of a nexus between the Veteran's bilateral hearing loss and service.  

Although the September 2012 VA examiner opined that the Veteran had normal/non-pathological tinnitus, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.  See also Fountain v. McDonald, 27 Vet. App. 258 (2015).  The Veteran has a diagnosis of sensorineural bilateral hearing loss and service connection for bilateral hearing loss is being granted herein.  Furthermore, he has presented competent and credible lay statements regarding the onset of his tinnitus during service.  As a lay person the Veteran is competent to state that he has had tinnitus since service.  Thus the evidence at least is in relative equipoise as to whether the Veteran's tinnitus is attributable to his period of active service or his bilateral hearing loss.

The Board thus resolves all reasonable doubt in favor of the Veteran and grants service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  






REMAND

As for the Veteran's claim of service connection for a psychiatric disorder, on VA examination in July 2012, the examiner opined that the Veteran did not meet the criteria for a PTSD diagnosis per the DSM IV criteria.  However, effective March 19, 2015, VA adopted an interim rule as a final rule which among other changes replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  The rulemaking amended provisions of the Code of Federal Regulations, to include 38 C.F.R. 4.125.  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014).  See 80 Fed. Reg. 14308 (March 19, 2015).  In the instant case, the Veteran's Form 9 Appeal was dated on August 21, 2014 and thus the amended 38 C.F.R. § 4.125 conforming to the DSM-V is applicable.  

There is no VA examination addressing whether the Veteran's meets the criteria for a PTSD diagnosis per the DSM-V criteria.  Further, as the current 38 C.F.R. § 4.125 requires diagnoses to conform to the DSM-V and the criteria for a PTSD diagnosis in the DSM-IV and DSM-V are not identical nor substantially similar, a new VA examination is necessary to determine whether the Veteran during his lifetime met the criteria for a diagnosis of PTSD per the DSM-V criteria.  The examiner also should opine whether the Veteran has any other psychiatric disorders other than PTSD that are related to service, to include his service in the Republic of Vietnam from November 1969 to February 1970, where he was exposed to mortar attacks.  See March 2011 statement.  The Board notes that on the July 2012 VA examination, the examiner only provided a diagnosis of anxiety disorder but noted that the Veteran had multiple psychiatric diagnoses.  

As for the claim of a skin disorder, on VA examination in July 2012 the examiner opined that the Veteran's seborrheic dermatitis was less likely as not incurred in or caused by service.  Reference was made to service treatment records that are silent for a skin condition.  While the examiner noted that the Veteran indicated that he experienced his skin peeling, bumps, and rash like lesions two years after service, the examiner did not address the Veteran's contention that his skin rash actual began during service in 1971.  See February 2011 claim.  The Veteran as a lay person is competent to give evidence about what he has experienced or observed.  The Court has held that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  See Dalton v. Peake, 21 Vet. App. 23 (2007).  

The evidence during the current appeal period also shows that the Veteran in February 2012 underwent an excision of basal cell and squamous cell carcinoma from his right helix.  There is no medical opinion of record addressing the nature and etiology of the basal and squamous cell carcinoma.  As the Veteran served in Vietnam it is presumed that he was exposed to Agent Orange under 38 U.S.C.A.  § 1116 ; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The current list of diseases, subject to presumptive service connection, under 38 C.F.R. § 3.309(e), does not include a skin disorder other than porphyria cutanea tarda and chloracne or other acneform diseases consistent with chloracne that becomes manifest to a degree of 10 percent within one year of exposure.  38 C.F.R. § 3.309(e); 38 C.F.R. § 3.307(a)(6)(ii).  Notwithstanding the provisions of 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, the Veteran is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a skin disorder, which is not included in the list in 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  Thus the Veteran should be afforded a new VA skin examination that addresses the etiology of all his skin disorders.  

Lastly, prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any additional outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above development has been completed and all outstanding records have been associated with the claims folder, schedule the Veteran for a VA examination with a VA psychiatrist or a psychologist or one with whom VA has contracted to determine the nature and likely etiology of his psychiatric disorder or disorders.  The examiner must: 

a.) Offer an opinion on whether the Veteran meets the DSM-V criteria for a diagnosis of PTSD.  If so, offer an opinion whether it is at least as likely as not (probability approximately 50 percent), that the Veteran's PTSD is related to his fear of hostile military activity during service in Vietnam.  The examiner is asked to consider that the Veteran served in Vietnam from November 1969 to February 1970 as an installation patrolman and security guard and came under mortar attacks.  See March 2011 stressor statement.

b.) Determine whether the Veteran meets the criteria per the DSM-IV and DSM-V for a psychiatric disorder, other than PTSD and other than anxiety disorder per the DSM-IV criteria.  If so, the examiner is asked to offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any such psychiatric disorder is related to the Veteran's exposure to motor attacks in Vietnam and his service in Vietnam from November 1969 to February 1970 as an installation patrolman and security guard.  

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

3. Then, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his skin disorder.  The claims file must be made available to the examiner for review. All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran, the examiner must:

Identify/diagnose all current skin disabilities.  For each identified skin disability, to include the Veteran's seborrheic dermatitis, basal cell and squamous cell carcinoma of the right helix, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the skin disability was incurred during service, to include the Veteran's presumed exposure to Agent Orange in Vietnam. 

The examiner is asked to consider the Veteran's contention that his skin rash first began during service in 1971.  See February 2011 claim.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.  

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

4. After completing the above actions and any other development deemed necessary, readjudicate issue #s 3-4, as are listed on the title page of this decision/remand.  If any benefit sought is not granted, the Veteran and his attorney must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the file is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


